Case 18-12773-BLS   Doc 29-1   Filed 12/20/18   Page 1 of 6



                       Exhibit 1
               Case 18-12773-BLS         Doc 29-1     Filed 12/20/18      Page 2 of 6



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In re:                                              Chapter 11

 INTERTOUCH HOLDINGS LLC,                            Case No. 18-12772 (BLS)

                          Debtor.                    Re: D.I. 16


 In re:                                              Chapter 11

 INTERTOUCH TOPCO LLC,                               Case No. 18-12773 (BLS)

                          Debtor.                    Re: D.I. 19


  INTERIM ORDER, PURSUANT TO SECTIONS 105(a), 363(c)(1), AND 1108 OF THE
   BANKRUPTCY CODE, (A) AUTHORIZING (I) CONTINUED MAINTENANCE OF
    EXISTING BANK ACCOUNT; (II) CONTINUED USE OF EXISTING BUSINESS
    FORMS; AND (III) THE OPENING AND CLOSING OF BANK ACCOUNTS AND
        (B) WAIVING CERTAIN UNITED STATES TRUSTEE GUIDELINES

          Upon the motion by interTouch Holdings LLC (“Holdings”) and interTouch Topco LLC

(“Topco” and, together with Holdings, the “Debtors”), the above-captioned debtors and debtors-in-

possession, pursuant to Sections 105(a), 363(c)(1), and 1108 of title 11 of the United States Code,

11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”), Rules 6003 and 6004 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 2015-2 of the Local

Rules for the United States Bankruptcy Court for the District of Delaware (the “Local Rules”), (a)

authorizing (i) the continued maintenance of the Debtors’ existing bank account, (ii) the continued

use of existing business forms, and (ii) the opening and closure of bank accounts as deemed

necessary and appropriate in the Debtors’ business judgment and (b) waiving certain United States

trustee operating guideline relating to bank accounts; and due and sufficient notice of the Motion

having been given under the particular circumstances; and it appearing that no other or further notice

need be provided; and it appearing that the relief requested by the Motion is in the best interests of
              Case 18-12773-BLS          Doc 29-1       Filed 12/20/18     Page 3 of 6



the Debtors, their estates, creditors, and other parties in interest; and after due deliberation thereon

and sufficient cause appearing therefor, it is hereby

       ORDERED that:

       1.      The Motion is GRANTED on an interim basis as set forth herein.

       2.      The final hearing (the “Final Hearing”) on the Motion will be will be held on January

_____, 2019 at ________ _.m. (Eastern Standard Time). Any objections or responses to entry of a

final order on the Motion must be filed on or before 4:00 p.m. (Eastern Standard Time) on January

______, 2019, and served on the following parties: (i) the Office of the United States Trustee for

the District of Delaware, J. Caleb Boggs Federal Building, 844 North King Street, Suite 2207,

Wilmington, Delaware 1980l. (Attn: Jaclyn Weissgerber, Esq.); and (ii) Klein LLC, 919 Market

Street, Suite 600, Wilmington, DE 19801 (Attn: Julia B. Klein, Esq.). In the event no objections to

entry of a final order on the Motion are timely received, this Court may enter such final order

without need for the Final Hearing.

       3.      Pursuant to sections 105 and 363 of the Bankruptcy Code, the Debtors are authorized

to designate, maintain and continue to use the existing bank account listed on Exhibit A hereto with

the same account number, and treat such account for all purposes as an account of Holding in its

capacity as debtor in possession.

       4.      The Debtors are authorized to continue to use its existing business forms without the

designation “Debtor in Possession” or a debtor in possession case number imprinted upon them,

provided, however, in the event that the Debtors needs to purchase new business forms during the

pendency of these chapter 11 cases, such other business forms will include a legend referring to the

Debtor as “Debtor in Possession” or “DIP.”

       5.      After the Petition Date, and subject to the terms of this Order, Chase is authorized

and directed to continue to administer the Chase Bank Account as such account was maintained

                                                   2
              Case 18-12773-BLS            Doc 29-1   Filed 12/20/18      Page 4 of 6



prepetition, without interruption and in the usual and ordinary course, and to pay any wire transfers,

ACH transfers, electronic fund transfers or other items presented, issued or drawn on the Chase

Bank Account, provided, however, that nothing contained herein shall authorize Chase to honor

any check issued or dated prior to the date of the commencement of this case, except as otherwise

provided by further order of this Court.

       6.      Holdings is hereby authorized to execute any additional documents as may be

required to carry out the intent and purpose of this Order.

       7.      The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

       8.      Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a).

       9.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       10.     Within five (5) business days of entry of this Order, the Debtors shall (a) serve a

copy of this Order on Chase and (b) request that Chase internally code the Chase Bank Account as

a “debtor-in-possession” account.

       11.     Subject to the limitations contained herein, the Debtors are authorized to implement

reasonable changes to their existing cash management system as they may deem necessary or

appropriate, including closing any of accounts or opening any new accounts, whenever the Debtors

deem that such accounts are needed or appropriate. Any new account that the Debtors open shall

be: (a) with a bank that is organized under the laws of the United States of America or any state

therein and that is insured by the FDIC; (b) designated a “debtor-in-possession” or “DIP” account

by the relevant bank; and (c) with an institution that has executed a Uniform Depository Agreement

with the U.S. Trustee Delaware Office. The Debtors shall provide ten (10) days’ prior notice to the

U.S. Trustee, counsel to any official committee appointed in these cases, and counsel to Gate

Worldwide Holdings LLC, before the Debtors open a new account or close any existing Account.

                                                  3
              Case 18-12773-BLS            Doc 29-1     Filed 12/20/18     Page 5 of 6



Unless otherwise provided herein, the relief, rights, and responsibilities provided for in this Order

shall be deemed to apply to any and all accounts, including, without limitation, any new accounts.

       12.        The Debtors are prohibited from entering into any intercompany transactions with

any non-debtor affiliates. The Debtors are also prohibited from providing any funds or transferring

any assets to any non-Debtor affiliates. The Debtors shall maintain accurate records of all transfers

between the Debtors so that all postpetition transfers and transactions shall be adequately and

promptly documented in, and readily ascertainable from, their books and records, and any claims

arising from any such transfer between the Debtors are hereby granted superpriority administrative

expense status.

       13.        The Debtors shall calculate their quarterly fees under 28 U.S.C. § 1930(a)(6) based

on the disbursements of each Debtor, regardless of which Debtor makes those disbursements.

       14.        The Court shall retain jurisdiction to hear and determine all matters arising from or

relating to the interpretation or implementation of this Interim Order.

Dated: December ___, 2018
       Wilmington, Delaware

                                                __________________________________
                                                The Honorable Brendan L. Shannon
                                                United States Bankruptcy Judge




                                                    4
           Case 18-12773-BLS    Doc 29-1   Filed 12/20/18   Page 6 of 6




                                  Exhibit A

Name of Bank                   Account Type                   Last Four Digits of
                                                              Account Number
J.P. Morgan Chase Bank, N.A.   Business Checking              5029
